Title: To Benjamin Franklin from the Baron de Tott, [after 6 March 1780]
From: Tott, François, baron de
To: Franklin, Benjamin


Monsieur
[after March 6, 1780]
M. De Lafayette en partant pour L’amerique m’a Confié La Surveillance dune gravure qui represente Le general Washington, et Je crois ne pouvoir mieux repondre a Ses Vües qu’en madressant a vous pour Le choix et le titre des Bils qui presentent La partie historique, faites moy la grace de m’indiquer le moment ou je pouray aller Vous Consulter a cet egard Sans vous etre incomode.
M. De Lafayette devoit aussi, Monsieur, avant Son depart, m’aboucher avec vous pour un petit cathéchisme americain, dont il vous a Sans doute parle et Si vous persistés dans ce projet nous en causerons egalement. Je Seray fort aise que cette Occasion me procure celle de vous offrir L’homage de mon admiration et celuy des Sentimens du tres parfait attachement avec Lesquels jay L’honneur detre Monsieur Votre tres humble et tres Obeissant Serviteur
Le B. De Tott
aux petittes ecuries de La reine rue de Varennes./
 
Notation: Rott le Baron de.
